Citation Nr: 1749749	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  05-06 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation for diabetes mellitus in excess of 20 percent from October 27, 2002 to April 14, 2010, in excess of 40 percent from April 14, 2010 to September 13, 2012, and in excess of 60 percent from September 14, 2012.

2.  Entitlement to an initial evaluation for peripheral neuropathy of the right upper extremity (RUE) in excess of 10 percent from October 27, 2003 to September 14, 2012, and in excess of 40 percent thereafter. 

3.  Entitlement to an initial evaluation for peripheral neuropathy of the left upper extremity (LUE) in excess of 10 percent from October 27, 2003 to September 14, 2012, and in excess of 20 percent thereafter.

4.  Entitlement to an initial evaluation for peripheral neuropathy of the right lower extremity (RLE) in excess of 10 percent from October 27, 2003 to April 19, 2010, and in excess of 20 percent thereafter.

5.  Entitlement to an initial evaluation for peripheral neuropathy of the left lower extremity (LLE) in excess of 10 percent from October 27, 2003 to December 20, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before a Decision Review Officer (DRO) in July 2005.  A hearing transcript is associated with the record.

In April 2010, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In May 2017, the Board notified the Veteran that the VLJ who conducted his hearing was no longer employed with the Board and afforded him the opportunity for another hearing.  In June 2017, the Veteran through his attorney responded that he did not want another hearing in this appeal.

In December 2009, November 2010, and April 2014, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having carefully reviewed the record, the Board finds that remand is necessary to decide the appeal.

First, there is a need to verify the current severity of the Veteran's disabilities.  See 38 C.F.R. §§ 3.326, 3.327.  The Board notes that VA treatment records dated in February 2014 indicate that the Veteran stopped taking insulin regularly.  See Medical Treatment Record - Government Facility (August 2014).  This suggests a material change in his condition.  Also, although a November 2012 Board decision remanded the claims for new VA examinations, there is no indication that the requested development was completed.

Second, VA treatment records from VA medical facilities in California were not requested.  The Board acknowledges that, in May 2014 correspondence, the AOJ requested from the Veteran information on whether he had been treated at certain identified California facilities during the relevant timeframe and that no response was received.  However, given the Veteran's mental state, the Board believes that the AOJ should have directly requested records directly from the facilities for the relevant period to ensure that VA met its duty to assist the Veteran.  38 C.F.R. § 3.159(c)(1).

Third, a Supplemental Statement of the Case (SSOC) was not provided to the Veteran or his representative since November 2012 even though additional evidence (treatment records) were obtained and associated with the record.  It is noted that the AOJ is to issue an SSOC, if pursuant to Board remand, it develops the evidence-unless the Board has expressly indicated in its remand that an SSOC is not required.  38 C.F.R. § 19.31(c)(2).  Here, the AOJ developed the evidence but did not issue an SSOC and the Board's prior remand decisions did not state that an SSOC was not required.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  All updated treatment record should be obtained and associated with the claims file.  Also, all VA treatment records dated since 2002 from facilities in Menlo Park, Palo Alto, Oakland, San Francisco, and Martinez, California, should be requested; either these records or a negative response should be associated with the claim file.

2.  The Veteran should be scheduled for a VA examination of his service connected diabetes mellitus using the most recent Disability Benefits Questionnaire for Diabetes Mellitus.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  Based on the Veteran's clinical history and review of the claims file, the examiner should answer the following questions:

(a) For the period of time from October 27, 2002 to April 14, 2010, did the Veteran's diabetes mellitus require insulin, restricted diet, and regulation of activities?

(b) For the period of time from April 14, 2010 to September 13, 2012, did the Veteran's diabetes mellitus require insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider?

(c) For the period of time since September 14, 2012, did the Veteran's diabetes mellitus require more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider?  During this period, did the Veteran have progressive loss of weight and strength due to diabetes mellitus?

3.  The Veteran should be scheduled for a VA examination of his service connected peripheral neuropathy of the upper and lower extremities using the most recent Disability Benefits Questionnaire for Diabetic Sensory-Motor Peripheral Neuropathy.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  All tests and studies deemed appropriate should be conducted.  Based on the Veteran's clinical history, tests/studies, and review of the claims file, the examiner should provide the following information:

(a) For the period of time from October 27, 2003 to September 14, 2012, the examiner should describe the objective manifestations of peripheral neuropathy of the upper extremities (right and left) and indicate whether these manifestations more nearly reflect moderate or severe incomplete paralysis, or complete paralysis of either the right or left upper extremity.

(b) For the period of time from September 14, 2012, the examiner should describe the objective manifestations of peripheral neuropathy of the right upper extremity and indicate whether these manifestations more nearly reflect complete paralysis.

(c) For the period of time from September 14, 2012, the examiner should describe the objective manifestations of peripheral neuropathy of the left upper extremity and indicate whether these manifestations more nearly reflect severe incomplete paralysis, or complete paralysis.

Note:  An evaluation under Diagnostic Code 8516 for ulnar nerve disability requires information on whether there are symptoms best medically characterized as mild, moderate, or severe; or best characterized as complete paralysis with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) cannot adduct the thumb; flexion of wrist weakened.

(d)  For the period of time from October 27, 2003 to April 19, 2010, the examiner should describe the objective manifestations of peripheral neuropathy of the right lower extremity and indicate whether these manifestations more nearly reflect moderate or severe incomplete paralysis, or complete paralysis.

(e)  For the period of time from April 19, 2010, the examiner should describe the objective manifestations of peripheral neuropathy of the right lower extremity and indicate whether these manifestations more nearly reflect severe incomplete paralysis or complete paralysis.

(f)  For the period of time from October 27, 2003 to December 20, 2010, the examiner should describe the objective manifestations of peripheral neuropathy of the left lower extremity and indicate whether these manifestations more nearly reflect moderate or severe incomplete paralysis, or complete paralysis.

(g)  For the period of time from December 20, 2010, the examiner should describe the objective manifestations of peripheral neuropathy of the left lower extremity and indicate whether these manifestations more nearly reflect severe incomplete paralysis or complete paralysis.

Note:  An evaluation under Diagnostic Code 8521 for external popliteal nerve disability requires information on whether there are symptoms best medically characterized as mild, moderate, or severe; or best characterized as complete paralysis with symptoms of foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




